Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	The current amendments made by Applicant to claims 1, 5-7, 10, 12, 15, 18, 21, and 38 to obviate the claim objections presented in the previous Office Action are proper and have been entered.  These objections have been withdrawn.
Claim Rejections - 35 USC § 112
3.	The current amendments made by Applicant to claims 36-39 to obviate the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, presented in the previous Office Action are proper and have been entered.  These rejections have been withdrawn.
Allowable Subject Matter
4.	Claims 1, 5-7, 10, 12, 15, 18, 21, 23, 26, 33, and 36-41 (renumbered 1-18, respectively) are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding amended claim 1, the closest prior art of record, Islam et al. (U.S. 2018/0083758) fails to teach or suggest “wherein when the allocated resource comprises the first type of resource and the second type of resource, the data is a first type of data; and when the allocated resource is the second type of resource, the data is a second type of data” as well as “transmitting, by the transmitting end, a first redundancy version of the first type of data over the allocated first type of resource; and transmitting, by the transmitting end, a second redundancy version of the first type of data over the allocated second type of resource, wherein the first redundancy version is different from the second redundancy version” in combination with the other limitations of claim 1.
Regarding claims 5-7, 10, 12, 15, 18, 21, 36, and 38, these claims are further limiting to claim 1 and are thus also allowable over the prior art of record.
Similar reasoning applies to claims 40-41.
Regarding amended claim 23, the closest prior art of record, Islam et al. (U.S. 2018/0083758) fails to teach or suggest “wherein when the receiving end determines that the resource type of the received data comprises the first type of resource and the second type of resource, the receiving end determines usage of the second type of resource according to a resource allocation control field for the second type of resource in the DCI, or the receiving end performs detection according to different redundancy versions of the to-be-received data carried on the first type of resource and the second type of resource, wherein when the receiving end is the receiving end for receiving the second type of data, the receiving end receives over only the second type of resource, wherein assume-to-be-received data of a demodulation reference signal of M antenna ports is transmitted at a same position as the first type of data transmitted over the second type of resource, wherein M is a positive integer, wherein M is pre-agreed by a transmitting end and the receiving end, notified by a high-layer signaling or indicated by a control field comprised in DCI for scheduling the second type of data” in combination with the other limitations of claim 23.
Regarding claims 26, 33, 37, and 39, these claims are further limiting to claim 23 and are thus also allowable over the prior art of record.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467